STATE OFFICERS AND EMPLOYEES
Pursuant to the provisions of Article VI, Section 19, of the Oklahoma Constitution, the qualifications for State Auditor and Inspector would be three years' experience as an expert accountant skilled in the knowledge and science of accountancy. The constitutional provision does not require that the State Auditor and Inspector be licensed or certified.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: 1. In reference to Article VI, Section 19 of the Oklahoma Constitution relating to the qualifications, powers and duties of the State Auditor and Inspector, what is meant by the words, "at least three years' experience as an expert accountant ?" 2. Under said Constitutional provision, must the State Auditor and Inspector be licensed or certified ? Article VI, Section 19, adopted at an election held July 22, 1975, sets forth the qualifications for the State Auditor and Inspector as follows: "The State Auditor and Inspector must have had at least three years' experience as an expert accountant; his duties shall be, without notice to such treasurer, to examine the state and all county treasurers' books, accounts and cash on hand or in bank at least twice each year, and publish his report as to every such treasurer once each year. For the purpose of such examination he shall take complete possession of such treasurer's office. He shall also prescribe a uniform system of bookkeeping for the use of all treasurers. The State Auditor and Inspector shall perform such other duties and have such other powers as may be prescribed by law." The 1975 amendment of Article VI, Section 19 and Article VI, Section 32 effective January 8, 1979, consolidated the Offices of the State Examiner and Inspector and the State Auditor in the Office of State Auditor and Inspector. However, the qualification for said office, "at least three years' experience as an expert accountant," is identical to the qualification for the Office of State Examiner and Inspector.  The expression, "an expert accountant," is nowhere defined in the Constitution, nor is there a statutory construction of said term. However, in 1926, the Oklahoma Supreme Court addressed the issue of whether or not the term, "an expert accountant," as used in Article VI, Section 19, required the State Examiner and Inspector to be licensed as a Certified Public Accountant. In Cornell v. McAllister, 121 Okl. 285, 249 P. 959 (1926), the Court held that "an expert accountant" is one skilled in the knowledge and science of accountancy. The Court found that the qualifications required of the State Examiner and Inspector did not include licensing as a Certified Public Accountant.  The decision in Cornell v. McAllister, supra, has not been overruled in the succeeding fifty-one years. The amended Article VI, Section 19, of the Constitution, does not delineate any other qualifications for the office.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Pursuant to the provisions of ArticleVI, Section 19 of the Oklahoma Constitution, the qualifications for State Auditor and Inspector would be three years' experience as an expert accountant skilled in the knowledge and science of accountancy. The constitutional provision does not require that the State Auditor and Inspector be licensed or certified.  (KAY KAREN KENNEDY)